DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to 1-6 and 8-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The amendment of claims 1-3, 7, and 14; and addition of new claims 15 and 16 is acknowledged.  Regarding applicant’s arguments related to the common flow paths being connected to the first and second pressurizing chambers, it is noted that the claims are read broadly as “commonly connected” to include fluidic or electrical connections. For a direct physical structure, it is suggested that the limitations reflect more structural recitation.  Regarding applicant’s arguments describing the recirculation of in claim 1, it is not clear which limitations are intended to provide this recirculation.  However, this appears to be better detailed in the limitations of claim 2.  The recirculation is addressed by the Kaneko reference introduced below.
Claim Objections
Claim 3 is objected to because of the following informalities:  “each of plurality of pressurizing chambers” appears to require an article.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. 2002/0196315 (“Isono”).
Claim 1
Isono discloses a liquid discharge head comprising: a flow path member comprising a plurality of pressurizing chambers including a first pressurizing chamber and a second pressurizing chamber (manifold 12A with pressure chambers 16), a first common flow path commonly connected to the first pressurizing and second pressurizing chamber (inlet 16b), and a second common flow path commonly connected to the first pressurizing chamber and the second pressurizing chamber (end 16a); and a pressurizing unit that pressurizes each pressurizing chamber of the plurality of pressurizing chambers (actuator 20), wherein the first common flow path extends in a first direction and is open to an outside of the flow path member at both end portions of the flow path member, and the second common flow path extends in the first direction and is open to the outside of the flow path member at the both end portions (Fig. 10). 

Claim 3
Isono discloses the liquid discharge head according to claim 1, wherein the each of plurality of pressurizing chambers comprises a pressurizing chamber main body that faces the pressurizing unit, and a partial flow path that connects the pressurizing chamber main body to a discharge hole, and the first common flow path is connected to the pressurizing chamber main body, and the second common flow path is connected to the partial flow path (Fig. 10, paragraph [0066]). 

Claim 4
Isono discloses the liquid discharge head according to claim 1, wherein the first common flow path overlaps the second common flow path (Fig. 10).

Claim 5
Isono discloses the liquid discharge head according to claim 4, wherein a damper chamber is disposed at a position where the first common flow path overlaps the second common flow path, and wherein a first damper is on a first common flow path side of the damper chamber and a second damper is on a second common flow path side of the damper chamber (paragraph [0054], damper chambers 12b). 

Claim 6
Isono discloses the liquid discharge head according to claim 1 , wherein an opening of the second common flow path on a first direction side is disposed farther in the first direction relative to an opening of the first common flow path on the first direction side, and an opening of the second common flow path on a third direction side is disposed farther in a third direction, that is opposite to the first direction, relative to an opening of the first common flow path on the third direction side (Fig. 10). 

Claim 12
Isono discloses a recording apparatus comprising: the liquid discharge head according to claim 1; and a movable unit that moves a position of a recording medium relative to the liquid discharge head (Fig. 1, paragraph [0036]). 

Claim 14
Isono discloses a recording method for a liquid discharge head, the method comprising; supplying a liquid to a first common flow path commonly connected to a first pressurizing chamber and a second pressurizing chamber of a plurality of pressurizing chambers pressurized by a pressurizing unit (manifold 12A with chambers 16), the liquid supplied from an outside of a disposition range, in which the plurality of pressurizing 8Attorney Docket No.: 18P00407USO chambers is disposed, in a first direction, and supplied from an outside of the disposition range in a third direction opposite to the first direction, in the first common flow path (Fig. 10); discharging part of the liquid by driving the pressurizing unit (actuator 20); and collecting the liquid, which is not discharged, from both the outside of the disposition range in the first direction, and from the outside of the disposition range in the third direction, in a second common flow path that is disposed along the first direction and that is commonly connected to the first pressurizing chamber and the second  pressurizing chamber (end 16a).

Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. 2016/0059547 (“Kaneko”)
Claim 2
Kaneko discloses a liquid discharge head comprising: a flow path member comprising a plurality of pressurizing chambers including a first pressurizing chamber and a second  the second common flow path collects the liquid is collected on the outside of the disposition range in the first direction and on the outside of the disposition range in the third direction (Figs. 4 and 7). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2002/0196315 (“Isono”) in view of U.S. Patent Pub. 2011/0096132 (“Kobayashi”).
Claim 8
Isono discloses a recording apparatus comprising: the liquid discharge head according to claim 1 (Fig. 10); and 6Attorney Docket No.: 18P00407US0 a liquid supply tank that supplies a liquid to the liquid discharge head (cartridges 61).
Isono does not appear to explicitly disclose wherein a viscosity of the liquid stored in the liquid supply tank is 5 mPa-s or higher and 15 mPa-s or lower. 
Kobayashi discloses using ink with viscosity of 8 mPas (paragraph [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a viscosity of the liquid stored in the liquid supply tank is 5 mPa-s or higher and 15 mPa-s or lower, as disclosed by Kobayashi, into the device of Isono, for the purpose of providing UV ray curable printing (Kobayashi, paragraph [0027]).
Examiner note: the limitation “wherein a viscosity of the liquid stored in the liquid supply tank is 5 mPa-s or higher and 15 mPa-s or lower” appears to be directed to intended use of the apparatus and does not impart structure to the device.

Claim 10
Isono discloses a recording apparatus comprising: the liquid discharge head according to claim 1 (Fig. 10).
Isono does not appear to explicitly disclose an imaging unit; and a control unit; wherein the imaging unit captures image date of a liquid discharged from the liquid discharge head or image date of an image formed by the liquid that has landed on a recording medium, and the control unit changes print data to be sent to the liquid discharge head based on the image data captured by the imaging unit. 
Kobayashi discloses an imaging unit and a control unit calibrating image data (Fig. 2, paragraphs [0152-0161]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated an imaging unit; and a control unit; wherein the imaging unit captures image date of a liquid discharged from the liquid discharge head or image date of an image formed by the liquid that has landed on a recording medium, and the control unit changes print data to be sent to the liquid discharge head based on the image data captured by the imaging unit, as disclosed by Kobayashi, into the device of Isono, for the purpose of using an optimum irradiation energy amount (Kobayashi, paragraph [0160]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2002/0196315 (“Isono”) in view of U.S. Patent Pub. 2005/0243149 (“Matsumoto”).
Claim 9
Isono discloses a recording apparatus comprising: the liquid discharge head according to claim 1 (Fig. 10); and a liquid supply tank that supplies a liquid to the liquid discharge head (Fig. 1, cartridges 61).
Isono does not appear to explicitly disclose wherein the liquid supply tank comprises a stirring unit that stirs the liquid. 
Matsumoto discloses an ink cartridge with a stirring bar in the ink cartridge (paragraph [0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have incorporated a stirring bar, as disclosed by Matsumoto, into the device of Isono, for the purpose of mixing the ink.

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2002/0196315 (“Isono”) in view of U.S. Patent Pub. 2012/0098881 (“Numata”).
Claim 11
Isono discloses a recording apparatus comprising: 7Attorney Docket No.: 18P00407US0 the liquid discharge head according to claim 1 (Fig. 10; a head chamber in which the liquid discharge head is accommodated (cartridges 61).
Isono does not appear to explicitly disclose a control unit; wherein the control unit controls at least one of temperature, humidity, and atmospheric pressure in the head chamber. 
Numata discloses using a humidity sensor in a chamber (paragraph [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a a control unit; wherein the control unit controls at least one of temperature, humidity, and atmospheric pressure in the head chamber, as disclosed by Numata, into the device of Isono, for the purpose of minimizing humidity in the system (Numata, paragraph [0059]).

Claim 13
Isono discloses the recording apparatus according to claim 12.
Isono does not appear to explicitly disclose wherein the movable unit moves the recording medium relative to the liquid discharge head at a speed of 100 m/min or higher. 
Numata discloses a recording apparatus with paper conveyance of 150 m/min (paragraph [0057]).
Numata, into the device of Isono, for the purpose of minimizing humidity in the system (Numata, paragraph [0059]).

Allowable Subject Matter
Claims 7 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the present application relates in general to a liquid discharge head with pressurizing chamber and a plurality of flow paths.  However, the cited art does not appear to explicitly disclose or suggest pressurizing chamber main bodies of the plurality of pressurizing chambers have a three-fold shape or a more rotational symmetry in a plan view, and are disposed in a state of not substantially rotating with respect to each other, the plurality of pressurizing chambers connected to the first common flow path along the first common flow path comprise four pressurizing chamber rows on both sides of the first common flow path, and when the four pressurizing chamber rows comprise a first pressurizing chamber row, a second pressurizing chamber row, a third pressurizing chamber row, and a fourth pressurizing chamber row in an order in a second direction that intersects with the first direction, an opening of the partial flow path on the pressurizing chamber main body side is disposed farther than the 5Attorney Docket No.: 18P00407USO area center of gravity of the pressurizing chamber main body with respect to the first common flow path in the second and third pressurizing chamber rows, a relative position of the opening of the first individual flow .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA S LIN/Primary Examiner, Art Unit 2853